            Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 1 of 19


-   UNITED ST ATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK


    In re                                                          l 8-md-02865-LAK

    CUSTOMS AND TAX ADMINISTRATION OF                              Request for International Judicial
    THE KINGDOM OF DENMARK                                         Assistance pursuant to the Hague
    (SKA TTEFORVALTNINGEN) TAX REFUND                              Convention of 18 March 1970 on
    SCHEME LITIGATION                                              the Taking of Evidence Abroad in
                                                                   Civil or Commercial Matters
    This document relates to: All Cases.


             The United States District Court for the Southern District of New York presents its

    compliments to the appropriate judicial authority of the Kingdom of Denmark, and requests

    international judicial assistance to obtain evidence to be used in a civil proceeding before this

    court in the above captioned matter. This request is made pursuant to and in confonnity with the

    Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial

    Matters.

             This Court requests the assistance described herein as necessary in the interests of

    justice. The assistance requested is for the appropriate judicial authority of Denmark to compel

    the below-named individual to provide testimony.

             This Court considers that the evidence sought is directly relevant to issues of fact and law

    that may influence the final determination of the existence, non-existence, and/or extent of any

    liability in this matter. This request is made with the understanding that it will in no way require

    any person to commit any offense, or to undergo a broader fonn of inquiry than they would if the

    litigation were conducted in the Kingdom of Denmark. It is expected, based on existing

    timetables, that the United States District Court for the Southern District of New York may

    schedule trial in or around 2021. Potential summary judgment motions would be due before
        Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 2 of 19


-   trial. In the United States, parties may move for summary judgment. A party moving for or

    opposing summary judgment must present evidence to support its arguments, as they do at trial.

    The following request is made in support of the pending proceedings in New York.

                  The particulars of this Hague Evidence Request are as follows:

     1. Sender                         The Honorable Lewis A. Kaplan
                                       District Judge
                                       United States District Court for the Southern District of
                                       New York

     2. Central Authority of the       Ministry of Justice
     Requested State                   Procedural Law Division
                                       Slotsholmsgade 10
                                       1216 COPENHAGEN K
                                       Denmark

     3. Person to whom the            Sharon L. McCarthy
     executed request is to be        Kostelanetz & Fink, LLP
     returned                         7 World Trade Center, 34th Floor
                                      New York, NY 10007
                                      Tel.: (212) 808-8100
                                      Fax: (212) 808-8108
                                      Email: smccarthy@kflaw.com

    4. Specification of the day by which the requesting authority requires receipt of the
    response to the Letter of Request

     Date                                 April 30, 2021


     Reason for Urgency, if applicable    Discovery is underway in this matter and trial may be
                                          scheduled to occur in 2021.




    IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE UNDERSIGNED
    APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING REQUEST:

    Sa. Requesting judicial           The Honorable Lewis A. Kaplan
    authority (Article 3,a)           District Judge

                                                   2
         Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 3 of 19


-                                       United States District Court for the Southern District of
                                        New York

     Sb. To the competent               The Kingdom of Denmark
     authority of (Article 3,a)

     Sc. Names of the case and any      In re Customs and Tax Administration of the Kingdom of
     identifying number                 Denmark (SKAT) Tax Refund Scheme Litigation, l 8-md-
                                        2865 (LAK)

    6. Names and addresses of the parties and their representatives

     a. Plaintiff                                       SKAT
                                                        0stbancgade 123
                                                        2200 K0benhavn 0
                                                        Denmark

     Representatives                                    William R. Maguire
                                                        Marc A. Weinstein
                                                        Neil J. Oxford
                                                        Hughes Hubbard & Reed LLP
                                                        One Battery Park Plaza
                                                        New York, New York 10004-1482
                                                        United States of America

     b. Defendants                                      Please refer to the attached Appendix A

     Representatives                                    Please refer to the attached Appendix A


    7. Nature of the Proceedings

           a. Background

           In May and June 2018, Plaintiff SKAT filed 140 similar complaints in eleven different

    federal judicial districts. On October 3, 2018, the federal complaints were consolidated

    in this Multi-District Litigation ("MDL") and assigned to the Honorable Lewis A. Kaplan. Since

    that time, SKAT filed several additional complaints which are consolidated into the MDL.

    SKAT filed amended complaints on April 20, 2020, against the particular Defendants seeking

    the evidence described below. Defendants answered the amended complaints on June 29, 2020.



                                                    3
         Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 4 of 19


-           Defendants are pension, profit sharing, or stock bonus plans qualified under section

    401(a) of the United States Internal Revenue Code, exempt from taxation under section 50l(a) of

    the United States Internal Revenue Code, and residents of the United States of America for

    purposes of U.S. taxation. Defendants applied for and received dividend tax reclaims from

    Plaintiff SKAT related to Defendants' ownership of shares in Danish companies listed on the

    OMX Copenhagen 20 Index, the 20 most-traded stocks in Denmark. Danish companies are

    required to withhold 27% tax on dividends they pay to shareholders. Under certain double

    taxation treaties between Denmark and other countries, including the United States, this tax is

    reimbursable to certain non-Danish shareholders, including pension, profit sharing, and stock

    bonus plans qualified under section 401 (a) of the Internal Revenue Code. Defendants, acting

    through their agents and representatives, applied to SKAT claiming repayments of tax withheld

    on dividends that they earned on shares of Danish companies that they held. SKAT claims that

    Defendants did not own the shares forming the basis of those tax reclaim applications. SKAT

    alleges that it paid baseless withholding tax refund claims.

           The witness whose testimony is sought pursuant to this Letter of Request is a former

    SKAT employee named Jette Zester.

           b. Summary of Complaints

           The allegations in Plaintiff SKAT' s complaints in the consolidated actions are

    substantially similar. SKAT brought complaints against three classes of defendants: "Plan

    Defendants," the pension plans that SKAT claims received baseless dividend withholding tax

    refunds; "Authorized Representative Defendants," individuals who signed powers of attorney

    authorizing Payment Agents to submit dividend withholding tax refund claims to SKAT; and

    "Incorporator Defendants," defendants who incorporated business entities associated with the



                                                     4
        Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 5 of 19


-   Plan Defendants that submitted dividend withholding tax refund claims to SKAT. The conduct

    at the heart of Plaintiff SKA T's complaints is alleged to have occurred between 2012 and 2015.

    Plaintiff asserts claims for fraud, aiding and abetting fraud, payment by mistake, unjust

    enrichment, negligent misrepresentation, and related claims.

            c. Summary of Defenses

            Defendants deny all allegations of wrongdoing made by SKAT. Defendants assert

    numerous defenses to SKA T's allegations. Defendants maintain that they acted at all times

    reasonably and with clue care, reasonably relied upon the actions and statements of others, and

    did not directly or indirectly cause, induce, aid, or abet any acts constituting the claims asserted

    by SKAT. Defendants assert that they did not engage in any unlawful conduct and are not liable

    for any unlawful acts that may have been committed by others. Furthermore, Defendants

    contend that if SKAT suffered any loss, damage, or injury, such alleged loss, damage, or injury

    was caused in whole or in part by SKAT's own negligence, SKAT's assumption of risk, and/or

    other culpable parties and/or third parties to this action, other than Defendants, for whose acts or

    omissions or breaches of legal duty Defendants are not liable. Finally, Defendants allege that

    SKAT' s claims are barred by the applicable statutes of limitations.

           d. Other Necessary Information or Documents

    Sa. Evidence to be obtained or          Defendants seek testimony from Jette Zester
    other judicial act to be
    performed (Article 3,d)

    Sb. Purpose of the evidence or          The witness's testimony is relevant to establishing one or
    other judicial act sought               more of Defendants' defenses in this action.



    9. Identity and address of any          Jette Zester was a special consultant at SKAT from at
    person to be examined (Article          least 2002 through 2013.
    3,e)

                                                      5
       Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 6 of 19


-                                         Jette Zester may be found at
                                          Blovstrndvej 51, 3450 J\llernd

    l 0. Questions to be put to the person to be examined or statement of the subject-matter
    about which they arc to be examined (Article 3,f)

           a. Definitions

                  1.     "SKAT" - Skatteforvaltningen and any officers, directors, managers,

                         employees, or agents thereof

                  11.    "Ministry" - the Danish Ministry of Taxation.

                  111.   "Tenure" - the period of time from approximately 2002 forward, during

                         which time Jette Zester was employed by SKAT.

                  1v.    "Minister" - Minister of Taxation for Denmark.

                  v.     "Risk" any likelihood that SKAT issued an Erroneous Refund of dividend

                         taxes.

                  v1.    "Erroneous Refund" - a refund of dividend tax issued to an applicant not

                         eligible to receive such refund.

                  v11.   "Control" - any policy, procedure, directive, or other rule that would have

                         increased the information reported to SKAT, provided SKAT with greater

                         ability to assess the validity of any individual dividend tax reclaim

                         application, or decreased Risk.

                 v111.   "Problemkatalog" - a memorandum prepared by Jette Zester and Lisbeth

                         R0mer in approximately 2006 outlining various control gaps and proposed

                         solutions thereto in connection with SKA T's administration of dividend

                         taxes.




                                                   6
    Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 7 of 19


-           1x.    "Reclaim Agent"~ any of Goal Group, Syntax Ci!S, or Acupay, which

                   firms submitted dividend reclaim applications on behalf or shareholders.

      b. Subject of Testimony

            The subject of Jette Zester's testimony will be:

            1.     The identities and responsibilities or all SKAT employees with

                   responsibility for any component of dividend tax administration during her

                   Tenure;

            11.    The organizational structure within SKAT, including the management

                   chain of command, and any changes to that structure during her Tenure;

            Ill.   Her knowledge that SKAT lacked the ability to independently verify the

                   ownership of stocks associated with reclaim applications;

            1v.    Her knowledge that SKAT lacked the ability to independently verify

                   whether dividend taxes had in fact been withheld with respect to such

                   stocks identified in a reclaim application;

            v.     Her knowledge of the schedule and process for reporting of dividend

                   payment infonnation to SKAT;

            v1.    Her knowledge that SKAT was issuing Erroneous Refunds;

            v11.   Her knowledge regarding the volume of dividend tax refunds issued by

                   SKAT;

            vm.    Her knowledge regarding the volume of Erroneous Refunds issued by

                   SKAT;




                                             7
    Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 8 of 19


-           1x.     The facts known to SK.AT in connection with a 2006 dividend reclaim

                    application submitted by Bankers Trust Opera Trading and related to

                    shares in TDC;

            x.      The specific factual concerns raised by any SKAT employee and related to

                    Bankers Trust Opera Trading's dividend reclaim application;

            x1.     Her knowledge of all other conditions contributing to Risk;

            x11.    All communications with SKAT or other Ministry of Taxation ofiicials

                    concerning Risk, including but not limited to the Problemkatalog and any

                    drafts thereof or predecessor memoranda;

            xm.     Meetings she attended with SKAT, Ministry, or Danish Bankers

                    Association members to discuss Controls;

            xiv.    Her response to any communication, whether written or oral, identifying,

                    discussing, or warning of any Risk;

            xv.     All Controls proposed during her Tenure;

           xvi.     The extent and impact ofresource constraints within SKAT and their

                    effect on dividend tax administration;

           xv11.    Her understanding of the prevailing political trends in Denmark and the

                    challenges they presented to implementing Control measures;

           xv111.   The factual and legal basis for the Problemkatalog;

           xix.     The efforts to seek ministerial approval of an order changing the dividend

                    reporting deadline so that it was closer in time to SKA T's payment of

                    dividend refunds and her understanding of why it took years for that order

                    to be executed; and



                                             8
          Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 9 of 19


-                  xx.     Authentication of documents if necessary.

    11.    Documents or other property to he inspected (Article 3,g)

                   Any and all contemporaneous notes, memoranda, testimony, or correspondence in

    the possession, custody or control of Jette Zester related to the Subject of Testimony.

     12. Any requirement that the         The examinations shall be taken under the Federal Rules
     evidence be given on oath or         of Civil Procedure of the United States of America, except
     affirmation and any special          to the extent such procedure is incompatible with the law
     form to be used (Article 3,h)        of the Kingdom of Denmark. The testimony shall be
                                          given under oath.

     13. Special methods or               The United States District Court for the Southern District
     procedure to be followed             of New York respectfully requests that:
     (Articles 3,i and 9)
                                          a.   The Parties' United States and Danish lawyers be
                                               permitted to attend the oral testimony and ask
                                               supplementary questions of the witness;

                                          b. The Parties' United States and Danish lawyers be
                                             permitted to examine and cross-examine the witnesses
                                             directly;

                                          c. The Parties' United States and Danish lawyers be
                                             allowed to participate in the oral testimony of the
                                             requested witnesses by video-conference per the
                                             enclosed 'Optional Form For Video-Link Evidence,'
                                             as practicable and in discussion with the Ministry of
                                             Justice regarding technical logistics and that the video-
                                             conference be recorded and a copy provided to the
                                             Parties;

                                          Oral testimony of the witnesses be videotaped and
                                          recorded verbatim, and that a professional videographer
                                          and a professional stenographer be permitted to attend the
                                          oral testimony in order to record the testimony; the costs
                                          of the court reporter or of the videographer being at the
                                          charge of defendants.

    14. Request for notification of       It is requested that testimony be taken at such place, date
    the time and place for the            or time as ordered by the Ministry of Justice and/or as
    execution of the Request and          otherwise scheduled by the representatives of the
    identity and address of any           Defendants and/or as otherwise agreed to by the witnesses
    person to be notified (Article 7)     and the respective representatives of the Parties.


                                                     9
      Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 10 of 19


-
                                        Notice thereof should he made to Defendants' Danish
                                        designee:

                                        Kasper Bech Pilgaard
                                        TVC Law Firm
                                        Nimhusparken 24, 2d fl., 2000 Frederiksberg,
                                        Copenhagen, Denmark




    15. Request for attendance or       None.
    participation of judicial
    personnel of the requesting
    authority at the execution of the
    Letter of Request (Article 8)

    16. Specification of privilege or   Under the laws of the United States, a party has a
    duty to refuse to give evidence     privilege to refuse to disclose the contents of a
    under the law of the State of       confidential communication between that party and an
    origin (Article 11,b)               attorney that was made for the purpose of obtaining legal
                                        advice. Waiver of the privilege over some
                                        communications, in some circumstances, can be deemed a
                                        waiver of privilege over other communications
                                        concerning the same subject matter.

                                        Parties also enjoy limited privileges not relevant here,
                                        such as communications between physician and patient,
                                        psychotherapist and patient, husband and wife, or clergy
                                        and penitent.

                                        United States law also recognizes a testimonial privilege
                                        against criminal self-incrimination. This privilege does
                                        not apply to production of documents.

                                        Outside the strict area of privilege, certain limited
                                        immunities are available that may place restrictions on the
                                        giving of evidence, such as the limited protection of
                                        documents created by attorneys in anticipation of
                                        litigation.

    17. The fees and costs incurred     Defendants
    which are reimbursable under
    the second paragraph of Article
    14 or under Article 26 of the
    Convention will be borne by


                                                  10
       Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 11 of 19


-
    Date of Request:




                                       11
      Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 12 of 19


-                                                APPENDIX A
              ---                                                      -·--   ·-·----~--
            Defendants                          Counsel                    Associated Case( s)
    John van Merkensteijn, III     Sharon L. McCarthy                  19-cv-0 1866
                                   Caroline Ciraolo                    19-cv-0 1865
                                   Nicholas S. Bahnsen                 19-cv-0 1906
                                   Kostelanetz & Fink LLP              19-cv-0 1894
                                 i 7 World Trade Center, 34 th Floor   I 9-ev-0 191 I
                                   New York, New York 10007            19-cv-0 1871
                                   Tel: (212) 808-8100                 19-cv-01 930
                                   Fax: (212) 808-8108                 19-cv-O 1873
                                       \1   \l        ,',,1 ..         19-cv-0 1794
                                                 -·
                                                                       19-ev-0 1798
                                      :>                               l 9-cv-01788
                                                                       19-cv-0 1918
                                                                       19-ev-0 1928
                                                                       19-ev-0 1931
                                                                       19-cv-0 1800
                                                                       19-cv-0 1803
                                                                       19-cv-0 1809
                                                                       19-ev-O 1818
                                                                       19-cv-0 1801
                                                                       19-cv-01810
                                                                       l 9-cv-01813

    Elizabeth van Merkensteijn                                         19-ev-0 1893

    Azalea Pension Plan                                                19-cv-01893

    Basalt Ventures LLC Roth                                           19-cv-01866
    40l(K) Plan

    Bernina Pension Plan                                               19-cv-0 1865

    Bemina Pension Plan Trust                                          19-cv-10713

    Michelle Investments                                               19-cv-0 1906
    Pension Plan

    Omineca Pension Plan                                               19-cv-0 1894

    Omineca Trust                                                      19-cv-0 1794
                                                                       19-cv-0 1798
                                                                       19-cv-0 1788
                                                                       19-cv-0 1918
                                                                       19-cv-01928
                                                                       19-cv-0 1931

                                                           12
      Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 13 of 19


-             -- - -----~1----                           -----


                                                                         I 9-cv-0 1800
                                                                                         --


                                                                         l 9-cv-0 1803
                                                                         19-cv-0 1809
                                                                         19-cv-0 1818
                                                                         19-cv-0 180 I
                                                                         19-cv-0 l 810
                                                                         I 9-cv-0 1813

    Remece Investments LLC                                               19-cv-0 191 I
    Pension Plan

    Starfish Capital                                                     19-cv-0 1871
    Management LLC Roth
    40 I (K) Plan

    Tarvos Pension Plan                                                  19-cv-0 1930

    Voojo Productions LLC                                                19-cv-01873
    Roth 40 I (K) Plan

    Xiphias LLC Pension Plan                                             19-cv-0 1924

    Richard Markowitz              Alan E. Schoenfield                   19-cv-01867
                                   Wilmer Cutler Pickering Hale          19-cv-0 1895
                                   and Dorr LLP                          19-cv-0 1869
                                   7 World Trade Center                  19-cv-0 1868
                                   250 Greenwich Street                  19-cv-0 1898
                                   New York, NY 10007                    19-cv- l 0713
                                   Telephone: (212) 230-8800             19-cv-0 1896
                                   al:m.~chocnkldu1 \\ ilmc1fodc.co111   19-cv-0 1783
                                                                         19-cv-0 1922
                                                                         19-cv-0 1926
                                                                         19-cv-0 1929
                                                                         19-cv-01812
                                                                         19-cv-0 1870
                                                                         19-cv-0 1792
                                                                         19-cv-0 1806
                                                                         19-cv-0 1808
                                                                         19-cv-0 1815

    Jocelyn Markowitz                                                    19-cv-01904

    A van ix Management LLC                                              19-cv-0 1867
    Roth 401 (K) Plan

    Batavia Capital Pension Plan                                         19-cv-0 1895


                                                  13
        Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 14 of 19


-   ------·-----
     Calypso Investments                                         19-cv-0 1904
     Pension Plan

     Cavus Systems LLC Roth                                      19-cv-0 1869
     401 (K) Plan

     Hadron Industries LLC Roth                                  19-cv-01868
     401 (K) Plan

     RJM Capital Pension Plan                                    19-cv-0 1898

     RJM Capital Pension Plan                                    19-cv-10713
     Trust

     Routt Capital Pension Plan                                  19-cv-0 1896

     Routt Capital Trust                                         19-cv-0 I 783
                                                                 19-cv-0 1922
                                                                 19-cv-0 1926
                                                                 19-cv-0 1929
                                                                 l 9-cv-01812
                                                                 19-cv-0 1870
                                                                 19-cv-0 1792
                                                                 19-cv-0 1806
                                                                 19-cv-0 1808
                                                                 19-cv-0 1815

     Rob Klugman                  Mark D. Allison                l 8-cv-07828
                                  Caplin & Drysdale, Chartered   l 8-cv-07827
                                  600 Lexington A venue          l 8-cv-07824
                                  21 st Floor                    l 8-cv-07829
                                  New York, NY 10022             18-cv-04434
                                  Tel: (212) 379-6000
     RAK Investment Trust         mall ison(a:capdalc.com
                                  nicring(acapdalc.com
     Aerovane Logistics LLC                                      l 8-cv-07828
     Roth 40l(K) Plan

     Edgepoint Capital LLC Roth                                  l 8-cv-07827
     401 (K) Plan

     Headsail Manufacturing                                      l 8-cv-07824
     LLC Roth 401 (K) Plan

     The Random Holdings
     40l(K) Plan                                                 l 8-cv-07829


                                                14
       Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 15 of 19


-                                 I
                                                               ----·   -


    The Stor Capital Consulting
    LLC 401 (K) Plan                                          I 8-cv-04434
    ----                                                        ·-··

    Joseph Herman                     Michelle A. Rice        1: 19-cv-0 1785
                                      Kaplan Rice LLP         1: 19-cv-0 1781
                                      142 West 57 th Street   1: 19-cv-0 1791
                                      Suite 4A                I: I 9-cv-0 1794
     David Zelman                     New York N.Y. 10019     I: l 9-cv-01918
                                      (212) 333-0227          I: 19-cv-0 1783
                                      11 l fl u k:ml ,, . ·   I : 19-cv-0 I 798
                                                              I: 19-cv-0 1788

                                                              1: 19-cv-0 1926
     Edwin Miller                                             1: 19-cv-0 1922
                                                              1: 19-cv-0 1928
                                                              1: 19-cv-0 1929
                                                              1: 19-cv-0 1931

                                                              1: 19-cv-0 1809
     Ronald Altbach                                           1: l 9-cv-01800
                                                              1: 19-cv-0 1803
                                                              1:19-cv-01812
                                                              1: l 9-cv-01818

                                                              1: 19-cv-0 1806
    Perry Lerner                                              1: 19-cv-0 1870
                                                              1: 19-cv-0 1792
                                                              1: l 9-cv-01808
                                                              1: 19-cv-0 1815

                                                              1: l 9-cv-01801
    Robin Jones                                               1: l 9-cv-01810
                                                              1: 19-cv-0 1813


    Ballast Ventures LLC Roth                                 1: 19-ev-0 1781
    401 (K) Plan

    Bareroot Capital                                          1: 19-ev-0 1783
    Investments LLC Roth
    401(K) Plan

    Albedo Management LLC
    Roth 401 (K) Plan                                         1: 19-cv-0 1785



                                                   15
     Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 16 of 19


-   Dicot Technologies LLC
                                     --               ---


    Roth 401(K) Plan                                  1: 19-cv-0 1788

    Fairlie Investments LLC
    Roth 401(K) Plan                                  1: 19-cv-0 1791

    First Ascent Worldwide
    LLC Roth 401 (K) Plan                             1: 19-cv-0 1792

    Battu Holdings LLC Roth
    401 (K) Plan                                      1: 19-cv-0 1794

    Cantata Industries LLC Roth
    401(K) Plan                                       1: 19-cv-0 1798

    Crucible Ventures LLC Roth
    401(K) Plan                                       1: 19-cv-0 1800

    Monomer Industries LLC
    Roth 401 (K) Plan                                 1: 19-cv-0l 801

    Limelight Global
    Productions LLC Roth                              1: 19-cv-0 1803
    401(K) Plan

    Loggerhead Services LLC
    Roth 401 (K) Plan                                 1: 19-cv-0 1806

    PAB Facilities Global LLC
    Roth 401(K) Plan                                  1: 19-cv-0 1808

    Plumrose Industries LLC
    Roth 401(K) Plan                                  1: 19-cv-0 1809

    Pinax Holdings LLC Roth
    401(K) Plan                                       1: 19-cv-01810

    Roadcraft Technologies
    LLC Roth 401 (K) Plan                             1:19-cv-01812

    Sternway Logistics LLC
    Roth 401 (K) Plan                                 1:19-cv-01813

    Trailing Edge Productions
    LLC Roth 401(K) Plan                              1: l 9-cv-01815



                                      16
  Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 17 of 19



                                    --- ----~
True Wind Investments LLC
Roth 401 (K) Plan                                            1: 19-cv-0 1818

Eclouge Industry LLC Roth
401 (K) Plan                                                 I: l 9-cv-01870

Vanderlee Technologies
Pension Plan                                                 1: l 9-cv-01918

Vanderlee Technologies
Pension Plan Trust                                           1: l 9-cv-01918

Cedar Hill Capital
Investments LLC Roth                                         1: 19-cv-0 1922
401(K) Plan

Green Scale Management
LLC Roth 401 (K) Plan                                        1: l 9-cv-01926

Fulcrum Productions LLC
Roth 401 (K) Plan                                            1: 19-cv-0 1928

Keystone Technologies LLC
Roth 401 (K) Plan                                            1: 19-cv-0 1929

Tumba Systems LLC Roth
401(K) Plan                                                  1: 19-cv-0 1931

Sander Gerber                Stephen D. Andrews              18-cv-4899
                             Amy B. McKinlay
Sander Gerber Pension Plan   Williams & Connolly LLP         18-cv-4899
                             725 Twelfth Street, N.W.
                             Washington, DC 20005
                             (202) 434-5000
                             amckinlav(n we.com
                             s,mdrcws(nwc.co1n
Michael Ben-Jacob            Thomas E. L. Dewey              1: 18-cv-04434
                             Dewey Pegno & Kramarsky LLP     1: 18-cv-07824
                             777 Third Avenue - 37th Floor   1: 18-cv-07827
                             New York, New York 10017        1: 18-cv-07828
                             Tel.: (212) 943-9000            1: 18-cv-07829
                             Fax: (212) 943-4325             1: 19-cv-0 1781
                             E-mail: tdcwev(ddQklaw .com     1: 19-cv-0 1783
                                                             1: 19-cv-0 1785
                                                             1: 19-cv-01788
                                                             1:19-cv-01791


                                                17
     Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 18 of 19


-                                                                 I : 19-cv-0 1792
                                                                  1: 19-cv-0 1794
                                                                  1: 19-cv-01798
                                                                  1: 19-cv-0 1800
                                                                  1: 19-cv-0 1801
                                                                  1: 19-cv-0 1803
                                                                  1: 19-cv-0 1806
                                                                  1: 19-cv-0 1808
                                                                  I: 19-cv-0 1809
                                                                  1: 19-cv-O 1810
                                                                  1: 19-cv-01812
                                                                  l:19-cv-01813
                                                                  1:19-cv-01815
                                                                  1: 19-cv-0 1818
                                                                  1: 19-cv-0 1866
                                                                  1: 19-cv-O 1867
                                                                  1: 19-cv-0 1868
                                                                  1: 19-cv-O 1869
                                                                  1: 19-cv-0 1870
                                                                  1: 19-cv-01871
                                                                  1: 19-cv-0 1873
                                                                  1: 19-cv-0 1894
                                                                  1: 19-cv-01896
                                                                  1: 19-cv-0 1918
                                                                  1: 19-cv-0 1922
                                                                  1: 19-cv-0 1926
                                                                  1: 19-cv-01928
                                                                  1: 19-cv-0 1929
                                                                  1: 19-cv-0 1931
    Acer Investment Group LLC   John C. Blessington               18-cv-09841
                                K&L GA TES LLP                    18-cv-09797
                                State Street Financial Center     18-cv-09836
                                One Lincoln Street                18-cv-09837
                                Boston, MA 0211 1                 18-cv-09838
                                T: 617.261.3100                   18-cv-09839
                                F: 617.261.3175                   18-cv-09840
                                E: john.bkssingto11wklgatcs.com   18-cv-10100
                                                                  l 8-cv-05053

    American Investment Group
    of New York, L.P. Pension
    Plan                                                          18-cv-09841

    DW Construction, Inc.
    Retirement Plan
                                                                  l 8-cv-09797


                                             18
      Case 1:18-md-02865-LAK Document 581 Filed 05/07/21 Page 19 of 19


-   Kamco Investments Inc.
    Pension Plan
                                                                       l 8-cv-09836
    Kamco LP Profit Sharing
    Pension Plan
                                                                       l 8-cv-0983 7
    Linden Associates Defined
    Benefit Plan
                                                                       l 8-cv-09838
    Moira Associates LLC 401 K
    Plan
                                                                       l 8-cv-09839
    Newsong Fellowship
    Church 401K Plan
                                                                       18-cv- l 0 100
    Riverside Associates
    Defined Benefit Plan
                                                                       l 8-cv-09840
    Robert Crema

    Stacey Kaminer                                                     l 8-cv-09841

                                                                       l 8-cv-09841
                                                                       l 8-cv-09797
                                                                       l 8-cv-09836
                                                                       l 8-cv-0983 7
    Alexander Jamie Mitchell III                                       l 8-cv-09839

    David Schulman                                                     18-cv-10100

    Joan Schulman                                                      l 8-cv-09840

    Darren Wittwer                                                     l 8-cv-09838

                                                                       l 8-cv-09797

    Sheldon Goldstein              Martin H. Kaplan                    l 8-cv-5053
                                   Kari Parks
    Scott Goldstein                Gusrae Kaplan Nusbaum PLLC
                                   120 Wall Street
    The Goldstein Law Group        New York, NY 10005
    PC 401 (k) Profit Sharing      T: (212) 269-1400
    Plan                           1_11kaplan(ci:,gusraekaplan,c,;9m
                                   k_parks(a~gusraekaplan.com




                                                  19
